 1

 2

 3

 4
                                  UNITED STATES DISTRICT COURT
 5
                                         DISTRICT OF NEVADA
 6
                                                     ***
 7
      Tommy Duncan,                                          Case No. 3:20-cv-0459-JAD-WGC
 8
                                        Plaintiff,                          ORDER
 9           vs.
10   Peterson, et al.,
11                                  Defendants.
12

13
            Plaintiff seeks an extension of time to file his first amended complaint from July 3, 2021,
14
     to and August 17, 2021. (ECF No. 5 at 2). Plaintiff seeks the extension because he no longer has
15
     the assistance of the inmate who previously helped him. Further, he indicates that the inmate who
16

17 will now be assisting him in preparing the amended complaint needs time to become familiar with

18 the facts underlying Plaintiff’s claims. (Id. at 4-5.) The Court grants the motion for an extension

19 of time. Plaintiff shall file his first amended complaint on or before Tuesday, August 17, 2021. If

20 Plaintiff fails to file a timely first amended complaint by August 17, 2021, this action will proceed

21
     solely on his Eighth Amendment deliberate-indifference-to-medical-needs claim against
22
     Drs. Peterson and Vincent, arising from their failure to provide follow-up care after extracting
23
     Duncan’s teeth. (See ECF No. 3 at 13.)
24

25          Therefore, for good cause shown,

26          IT IS ORDERED that the motion for extension of time (ECF No. 5) is GRANTED.

27          IT IS FURTHER ORDERED that Plaintiff shall file his first amended complaint on or
28
     before Tuesday, August 17, 2021.
 1

 2          IT IS FURTHER ORDERED that, if Plaintiff fails to timely file his first amended

 3 complaint, this action may be dismissed with prejudice for failure to state a claim.

 4          DATED: July 6, 2021.
 5

 6                                                                                            ___
                                                 UNITED STATES MAGISTRATE JUDGE
 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
